Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


   Claims 1,2,3,4 are rejected under 35 U.S.C. 103 as being unpatentable over LaMarre et al. (U.S Patent Application Publication 2018/0109116; hereinafter “LaMarre”). in view of Bajikar (U.S Patent Application Publication 2003/0003943; Reference cited as prior art in previous office action)
   
Regarding claim 1, LaMarre discloses, a method for controlling a state of an electronic device, comprising: 
       operating, by the electronic device, in a low power mode [“The BMU controller or BMU driver may implement a battery charge limitation system  ...  The BMU may establish a limit to the voltage received by a portable battery operatively connected to the BMU controller and an information handling system during storage and shipment of the information handling system.  Limiting the voltage received by a rechargeable battery may occur by turning off a power rail supplying a rechargeable battery or may involve the BMU providing instructions to the battery to not accept any incoming power from a power rail supplying voltage. ..Limiting voltage received by a rechargeable battery refers to implementation of any strategy to stop voltage supplied or bar incoming power or otherwise hold a charge percentage at a rechargeable battery at a specified 
maximum level.  ..”, 0016;  “The BMU controller has limited the amount of voltage received by the rechargeable battery 216 to the set first limit to avoid degrading the battery, affecting battery lifetime performance, and presenting safety issues…. “, 0048; Fig.2; (i.e the Information handling system operating in low power mode with a limited charge / voltage)]; 
       detecting, by the electronic device, one or more first conditions corresponding to the electronic device being shipped to a given destination [0015; “At block 304, in an embodiment, the battery charge limitation system may instruct the BMU controller to determine the BMU computer readable medium does not contain an internal data record indicating a first power-on event.  This may indicate, in an embodiment, that the information handling system has not yet been shipped to the end user, and/or that the ( i.e. detecting a condition that the first internal data record is stored and continuing to limit the voltage  until the BMU detects a second internal data record corresponds to a first condition that the device is in a shipping phase) ], the given destination comprising a location that is different than a location where the electronic device is packaged for shipment [” an information handling system may also undergo a storage and/or shipping phase in which the information handling system, having been fully assembled, may be stored for some time prior to shipping to the end customer, and shipped to the end customer.  In some instances, the shipping phase of the information handling system may be protracted, such as, when the end user is geographically located distantly from the manufacturing facility or when the method of shipping is slow like with ocean transit.   ...” 0048]; 

remaining in the low power mode while the one or more first conditions are detected [“the battery charge limitation system may continue to enforce the limitation on charging the rechargeable battery such that even when in transit or storage, plugging in 
power to the information handling system prior to a first boot up by a user will still enforce the charging limitation.  In a further aspect of the present disclosure, even if the information handling system remains plugged in after final shutdown at a factory line, the information handling system will not receive power at the rechargeable battery and the desired charge percentage level will not be exceeded”, 0055;”.. limiting the voltage until a second internal data record indicating a second power-on event is detected...” 0061; 0016]
        detecting, by the electronic device, one or more second conditions corresponding to the electronic device being located at the given destination[0048; “In an embodiment, once the end user receives the information handling system, it may be no longer desirable to limit the charge of the rechargeable power to any number below 100%.  As such, in an embodiment, the BMU controller may execute the code instructions of the battery charge limitation system to remove the first battery charge limit, and allow the battery to charge to full capacity after the end user powers on the information handling system”, 0049; “The end user powering on the information handling system in an embodiment may signify to the BMU controller that the storage and shipping phase of the information handling system has concluded.  The end user power-on event may be recorded as the second power-on event in the embodiment.  Once the end user receives the information handling system, it may be no longer desirable to limit the charge of the rechargeable power to any number below 100%.  As such, in an  ( i.e. detecting a condition that the second internal data record is stored corresponds to a second condition that the shipping  phase is concluded and located at the destination of an end-user) ],
           automatically transitioning, by the electronic device, to a high power mode in response to detection of the one or more second conditions [ “..”.. limiting the voltage until a second internal data record indicating a second power-on event is detected..” 0061; 0063;”...  Such a system may further automatically remove this battery charging limitation once the end user receives the information handling system and powers-on the information handling system for the first time, without requiring any intervention on behalf of the end user, other than the normal action of powering on the system”, 0015 (i.e automatically transitioning the device to high power mode by allowing the battery to charge to full capacity)].
      However LaMarre does not expressly disclose the second conditions comprising a change in at least one of light, air pressure, and sound, temperature, or vibration levels for at least a threshold amount of time.
In the same field of endeavor (e.g. implementing sensors for optimal power and performance management for mobile applications when the mobile PC is operable between a normal stationary mode and a navigation mode), Bajikar teaches, the vibration levels for at least a threshold amount of time [“.. designated time duration…”, abstract; “with the vibration sensor 220 and the position sensor 230 may be integrated into the chipset 200, or alternatively, may be attached to the chipset 200 as separate components used to trigger entry into a Navigation (mobile) mode from a normal (stationary) mode and exit therefrom”, 0030; “When a Navigation mode is triggered based on an occurrence of any one of the listed characteristics as described, .. the presence of sustained or sporadic mechanical vibrations of varying magnitude over a certain threshold duration of time, and/or the chance of mechanical shocks from the vibration sensor 220 at block 520, the HDD control logic 240 of the chipset 200 changes the system settings and configurations for operation in a Navigation mode at block 820 “, 0048; (i.e a change in the vibration levels for a threshold amount of time triggers entry from one mode to another mode)]
         It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre with Bajikar. Bajikar’s teaching of controlling disk accesses to the disk drive based on determining whether the mobile device is in a stationary or navigation mode will substantially improve power and performance of LaMarre’s system when it is subjected different operating environments and conditions [0005] and reducing the damage to the device when the device is subjected to extreme mechanical vibrations while being transported to the consumer or being stationary. 
     



Regarding claim 3, LaMarre discloses, preventing, while the one or more first conditions corresponding to shipment are detected, delivery of a charge from a battery of the electronic device to another electronic device[0048; “In an aspect of the present embodiment, the battery charge limitation system may continue to enforce the limitation on charging the rechargeable battery such that even when in transit or storage, plugging in power to the information handling system prior to a first boot up by a user will still enforce the charging limitation. In a further aspect of the present disclosure, even if the information handling system remains plugged in after final shutdown at a factory line, the information handling system will not receive power at the rechargeable battery and the desired charge percentage level will not be exceeded.”, 0055; “even while the computing device is plugged in to an external power source, the rechargeable battery may still be discharged to the second set percentage 

 However LaMarre does not expressly disclose delivery of a charge from a battery of the electronic device to another electronic device.
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of LaMarre to prevent delivery of a charge from a battery of the electronic device to another electronic device as LaMarre discloses preventing charging of a battery above the charging limit from an external power source during storage and shipping phase [0055;0076] to avoid degrading the battery, affecting battery lifetime performance, and presenting safety issues [0048].
 Regarding claim 4, LaMarre discloses, the electronic device detects the one or more second conditions [0048-0049; 0063], wherein automatically transitioning to the high power mode [0015; 0061; 0063]
        Bajikar teaches  comparing a timeframe during which the electronic device detects the one or more second conditions to a predetermined time threshold[abstract; 0005, 0030; 0048; ( i.e . it is apparent that an amount is compared with a designated time duration to detect the vibration levels sustained for the  designated period of time) , when the timeframe meets the predetermined threshold (“ …a presence of sustained or sporadic mechanical vibrations over a designated time duration and to generate therefrom a vibration signal indicating the presence of sustained or sporadic mechanical vibrations..”, abstract)].

       It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre with Jensen. Jensen’s teaching of automatically sensing the device being removed from the protective packaging and transitioning the power mode will significantly enhance the user experience of LaMarre’s system to charge the battery to a full capacity without any affirmative action of a user [0012]. 
     Claims 5, 6, 10 are  rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Bajikar as applied to claim 1 further  in view of Jensen et al. (U.S Patent Application Publication 2017/0075405; hereinafter “Jensen”; Reference cited as prior art in previous office action).
Regarding claim 5, LaMarre, Bajikar discloses the limitations outlined in claim 1. 
However LaMarre, Bajikar does not expressly disclose wherein the one or more first conditions include a first orientation, and the one or more second conditions further include a second orientation different from the first orientation
In the same field of endeavor (e.g.  In the same field of endeavor (e.g. automatically power down when packaged for shipping and power up when opened by the user to enhance the user experience),   Jensen teaches, wherein the one or more first conditions include a first orientation [0022; Fig.1], and the one or more second conditions further include a second orientation different from the first orientation [0025-0026; Fig.2].  
      It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view 
Regarding claim 6, Jensen wherein the one or more first conditions include detection of a particular signal [0009; 0022], and the one or more second conditions further include non-detection of the particular signal [0026; 0084].  
         Regarding claim 10, Jensen wherein the first conditions include one or more of orientation, light, air pressure, sound, heat, movement, or any combination thereof[ 0009; 0022; Fig.1].  
   
            Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Bajikar in view of Jensen as applied to claim 6 further in view of Chennakeshu et al. (U.S Patent Application Publication 2018/0039314; hereinafter “Chennakeshu”; Reference cited as prior art in previous office action).

Regarding claim 7, Jensen discloses the particular signal [0009; 022; 0026; 0084] 
     However LaMarre, Bajikar, Jensen does not expressly disclose a beacon emitted by a transportation vehicle.  
      In the same field of endeavor (e.g. extending the lifetime of a battery for sensor device mounted on a moving platform by controlling the transition of the sensor device  from sleep to active state and vice versa), Chennakeshu, teaches , 
       a beacon emitted by a transportation vehicle [“A moveable platform can be used to carry physical items between different geographic locations.  For example, the 
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view of Bajikar in view of Jensen with Chennakeshu. Chennakeshu’s teaching of controlling the power state of the sensor device will substantially improve LaMarre in view of Bajikar in view of Jensen’s system by activating only certain device components to extend battery life. 
        Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of  Bajikar in view of Jensen as applied to claim 6 further in view of Hviid et al. (U.S Patent Application Publication 2017/0064437; hereinafter “Hviid”; Reference cited as prior art in previous office action)  

Regarding claim 8, LaMarre, Bajikar, discloses the limitations outlined in claims 1, 6 .However LaMarre, Bajikar, Jensen does not expressly disclose wherein the particular signal is a sound having a predetermined pitch and frequency.  
     In the same field of endeavor (e.g. preventing damage of a packaging system for wireless earpieces), Hviid teaches, 
       wherein the particular signal is a sound having a predetermined pitch and frequency [“The display action may be a predefined communication of lights, sounds, signals, or other information.  ..”, 0050; “In another embodiment, any of the packaging system 100, the smart case 108, and the wireless earpieces 106 may include speakers that may be utilized to supplement the buyer interactions performed by the packing system 100.  For example, a beep, audible logo, song, information about the wireless earpieces 106, or other audio information may be played in response to a stimulus being detected (e.g., detected motion, motion of the packaging system 100, light variations, etc.)”, 0022].
         However Hviid does not expressly disclose sound having a predetermined pitch and frequency.
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hviid with predetermined pitch and frequency as Hviid teaches beep, audible logo, song, information about the wireless earpieces 106, or other audio information may be played in response to a stimulus being detected [0022] to facilitate the interaction of the buyer.
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view . 

        Claim  9  are rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in in view of  Bajikar as applied to claim 1 further in view of Hviid et al. (U.S Patent Application Publication 2017/0064437; hereinafter “Hviid”; Reference cited as prior art in previous office action)  
   
        Regarding claim 9, Hviid teaches wherein the one or more first conditions include an amount of light below a predetermined threshold, and the one or more second conditions include an amount of light above the predetermined threshold [“A photo sensor may also be utilized to determine the position of the packaging system. For example, if the packaging system is tightly packed in the middle of a stack of other packaging systems the photo sensor may not detect sufficient light; the packaging system does not want to use battery life to perform a display action in that scenario. The photo sensor may look for light and/or movement. ...” 0046;”... The display criteria may include one or more thresholds for orientation, location, motion, detected light, or so forth”, 0047];   
       However Hviid does not expressly disclose amount of light below a predetermined threshold, and the one or more second conditions include an amount of light above the predetermined threshold.

      It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view of Bajikar in view of Jensen with Hviid. Hviid’s teaching of predefined communication of lights, sounds, signals, or other information will substantially enhance the user experience of LaMarre in view of Bajikar in view of Jensen’s system. 







 


s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Jensen et al. (U.S Patent Application Publication 2017/0075405; hereinafter “Jensen”) in view of Bajikar (U.S Patent Application Publication 2003/0003943; Reference cited as prior art in previous office action)

        Regarding claim 11, LaMarre discloses, an electronic device adapted to automatically change its state based on detected conditions, the electronic device comprising [Fig.1]:      
        a power supply [“A/C Power source 140”, Fig.1]
      detecting, by the electronic device, one or more first conditions corresponding to the electronic device being shipped to a given destination [0015; “At block 304, in an embodiment, the battery charge limitation system may instruct the BMU controller to determine the BMU computer readable medium does not contain an internal data record indicating a first power-on event.  This may indicate, in an embodiment, that the information handling system has not yet been shipped to the end user, and/or that the information handling system has not yet undergone any form of quality control”, 0050; “ At block 306, in an embodiment, the BMU controller may receive code instructions of the battery charge limitation system to limit the voltage received by the rechargeable battery such that the percentage value of the charge of the battery does not exceed a first set percentage value charge limit”, 0051; “The second battery charge limit 418 in an embodiment may instruct the BMU controller to limit the amount of voltage received by the rechargeable battery to a set second charge limit level during or after the quality control test phase, and to continue limiting the voltage until a second internal data ( i.e. detecting a condition that the first internal data record is stored and continuing to limit the voltage  until the BMU detects a second internal data record corresponds to a first condition that the device is in a shipping phase) ], the given destination comprising a location that is different than a location where the electronic device is packaged for shipment [” an information handling system may also undergo a storage and/or shipping phase in which the information handling system, having been fully assembled, may be stored for some time prior to shipping to the end customer, and shipped to the end customer.  In some instances, the shipping phase of the information handling system may be protracted, such as, when the end user is geographically located distantly from the manufacturing facility or when the method of shipping is slow like with ocean transit.   ...” 0048]; 

       remain in a first mode while the one or more first conditions are detected [“the battery charge limitation system may continue to enforce the limitation on charging the rechargeable battery such that even when in transit or storage, plugging in 
power to the information handling system prior to a first boot up by a user will still enforce the charging limitation.  In a further aspect of the present disclosure, even if the information handling system remains plugged in after final shutdown at a factory line, the information handling system will not receive power at the rechargeable battery and the desired charge percentage level will not be exceeded”, 0055;”.. limiting the voltage 
        detect, one or more second conditions corresponding to the electronic device being located at the given destination[0048; “In an embodiment, once the end user receives the information handling system, it may be no longer desirable to limit the charge of the rechargeable power to any number below 100%.  As such, in an embodiment, the BMU controller may execute the code instructions of the battery charge limitation system to remove the first battery charge limit, and allow the battery to charge to full capacity after the end user powers on the information handling system”, 0049; “The end user powering on the information handling system in an embodiment may signify to the BMU controller that the storage and shipping phase of the information handling system has concluded.  The end user power-on event may be recorded as the second power-on event in the embodiment.  Once the end user receives the information handling system, it may be no longer desirable to limit the charge of the rechargeable power to any number below 100%.  As such, in an embodiment, the BMU controller may execute the code instructions of the battery charge limitation system to remove or cancel the second battery charge limit, and allow the battery to charge to full capacity after the end user powers on the information handling system.  The cancellation may occur upon detection of the storage of a second internal data record reflecting the second power-on event”, 0063; ( i.e. detecting a condition that the second internal data record is stored corresponds to a second condition that the shipping  phase is concluded and located at the destination of an end-user) ],
i.e automatically transitioning the device to high power mode by allowing the battery to charge to full capacity)].
        However LaMarre does not expressly disclose, one or more sensors; one or more processors in communication with the one or more sensors and the power supply; detect using the one or more sensors, one or more first conditions, detect using the one or more sensors, one or more second conditions, the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time.                  
           In the same field of endeavor (e.g. automatically power down when packaged for shipping and power up when opened by the user to enhance the user experience),     Jensen teaches,  
   one or more sensors [“sensors 334 including a magnetic sensor 336 and/or an accelerometer 338”, 0017];       and 
      one or more processors in communication with the one or more sensors and the power supply [“battery 340 (or other power source)”, 0017], the one or more processors configured to [ “power management module 326,”, 0017; “the power management module 326 can be manifest as firmware and/or on hardware 314, such as on circuitry 
      detect, using the one or more sensors, one or more first conditions [“such as where host device 102A and peripheral device 102B are packaged on an assembly line for shipping to a distributer, retailer, and/or end use consumer. Instances Four-Six relate to an un-packaging scenario, such as when the end use consumer un-packages the host and peripheral devices for use. “, 0007, “...the peripheral device can sense a magnet 108 as an indication that the peripheral device is positioned in the protective packaging.  ...”0009; ( i.e. the position of the device indicates that  the device is being packaged and  entering a shipping state);  The peripheral device can be configured to sense when the peripheral device is positioned in the protective packaging and to transition to a relatively low power shipping state while positioned in the protective packaging.”, 0013;” The power management module can use the positional information (solely or with other parameters) as a trigger to transition to a relatively low power shipping state while positioned in the protective packaging.”, 0022;” ( i.e. a condition with respect to  positioning of the peripheral device corresponding to the shipping state of the device is being detected and then  transitioning to a low power mode)];
       detect, using the one or more sensors, one or more second conditions [“...an un-packaging scenario, such as when the end use consumer un-packages the host and peripheral devices for use. “, 0007;” the user 202 removes the peripheral device 102B from the protective packaging 104.  The peripheral device can automatically sense that it has been removed from the protective packaging and transition from the relatively low ( i.e. comparing acceleration event with a threshold corresponds to the second condition);  0030; “Once the removal from the protective packaging 104 is confirmed (e.g., such as in multi-sensor staged or tiered configurations), the power management module 326 can exit shipping mode and enter normal consumer operation…”, 0031; ( i.e detecting the removal of the device from the protective packaging based on the accelerometer data and the proximity of the device with the magnetic sensor  indicates that the device being located outside the packaging) 
       Further Jensen teaches,
 automatically transition to a second mode in response to detection of the one or more second conditions [“Upon determination that the peripheral device 102B has been removed from the protective packaging (104, FIG. 1), the power management module 326 can transition the peripheral device from the low energy shipping state to a higher energy active state...” 0028].  
    
  It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre with 
       However  Jensen does not expressly disclose, detect using the one or more sensors , one or more second conditions,  the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time. 
       In the same field of endeavor (e.g. implementing sensors for optimal power and performance management for mobile applications when the mobile PC is operable between a normal stationary mode and a navigation mode), Bajikar teaches, detect using the one or more sensors, one or more second conditions, the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time [“.. designated time duration…”, abstract; “with the vibration sensor 220 and the position sensor 230 may be integrated into the chipset 200, or alternatively, may be attached to the chipset 200 as separate components used to trigger entry into a Navigation (mobile) mode from a normal (stationary) mode and exit therefrom”, 0030;    “When a Navigation mode is triggered based on an occurrence of any one of the listed characteristics as described, .. the presence of sustained or sporadic mechanical vibrations of varying magnitude over a certain threshold duration of time, and/or the chance of mechanical shocks from the vibration sensor 220 at block 520, the HDD control logic 240 of the chipset 200 changes the system settings and configurations for operation in a Navigation mode at block 820 (i.e a change in the vibration levels for a threshold amount of time triggers entry from one mode to another mode)].
         It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view of Jensen with Bajikar. Bajikar’s teaching of controlling disk accesses to the disk drive based on determining whether the mobile device is in a stationary or navigation mode will substantially improve power and performance of LaMarre in view of Jensen’s system when it is subjected different operating environments and conditions [0005] and reducing the damage to the device when the device is subjected to extreme mechanical vibrations while being transported to the consumer or being stationary. 

        Regarding claim 12, Jensen discloses wherein the one or more sensors comprise at least one of an accelerometer, a gyroscope, a microphone, a barometer, a light sensor, an RF receiver, or a mechanical switch [0017].  

       Regarding claim 13, LaMarre discloses, wherein the power supply comprises one or more batteries [“ Rechargeable Battery unit”, Fig.1] , wherein in the first mode the one or more batteries do not accept or deliver charge[ 0016,0048,0061], and in the second mode the one or more batteries accept or deliver charge[0015,0063].  

          Regarding claim 14, LaMarre discloses wherein the first mode is a low power mode [0016; 0048; 0061] and the second mode is a high power mode [0015; 0063].  
.  
  Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Jensen in view of  Bajikar as applied to claim 11, further in view of Hviid et al. (U.S Patent Application Publication 2017/0064437; hereinafter “Hviid”; Reference cited as prior art in previous office action)   
        Regarding claim 15, LaMarre, Jensen, Bajikar discloses the limitations outlined in claim 11. However LaMarre, Jensen, Bajikar does not expressly disclose wherein the device is an ear-mounted audio equipment adapted to receive a charge from a corresponding case.  
      In the same field of endeavor (e.g. preventing damage of a packaging system for wireless earpieces), Hviid teaches, 
     wherein the device is an ear-mounted audio equipment adapted to receive a charge from a corresponding case [“The battery 418 of the smart case 404 may have extra capacity which may be utilized by the packaging system to perform the display operations and processes herein described. For example, the wireless earpieces 402 may be connected, linked, or nested within the smart case 404 so that the battery 418 can maintain the charge of the battery 408 as well as powering the user interfaces 414 and/or 422 to attract potential buyers to the packaging system 400…”, 0041; Fig.4].  
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Jensen in view of Bajikar with Hviid. Hviid’s teaching of predefined communication of lights, sounds, 
       Regarding claim 16, Hviid teaches, wherein the device is a case adapted to deliver a charge to corresponding ear-mounted audio equipment.  [0041; Fig.1, 4]. 
       
      Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Jensen in view of  Bajikar as applied to claim 11, further in view of   Lachwani (U.S Patent 8,635,481; Reference cited as prior art in previous office action). 
        Regarding claim 17, LaMarre discloses detects the one or more second conditions [0015; 0063];
     Jensen discloses, detects the one or more second conditions [0011; 0022; 0025-0026],
     Bajikar teaches  compare timeframe during which the one or more processors detects the one or more second conditions to the predetermined threshold[abstract; 0005, 0030; 0048; ( i.e . it is apparent that an amount is compared with a designated time duration to detect the vibration levels sustained for the  designated period of time) , when the amount of time meets the predetermined threshold (“ …a presence of sustained or sporadic mechanical vibrations over a designated time duration and to generate therefrom a vibration signal indicating the presence of sustained or sporadic mechanical vibrations..”, abstract)].
However LaMarre Jensen, Bajikar does not expressly discloses a memory storing a predetermined time threshold
Lachwani teaches,   a memory storing a predetermined time threshold [col 7 lines 40-65], 
Further Lachwani also teaches, wherein the one or more processors are further configured to compare an amount of time to the predetermined time threshold, only when the amount of time meets the predetermined threshold.  [col 2 lines 21-34; “Operation 308 shows the device remaining in power cut off mode.  Here, the power cut off module 104 has disregarded the transient wakeup interrupt resulting from the jolt, due to the fact that the duration of the transient wakeup interrupt was below a pre-determined threshold.  As a result, the battery of the device 102 has not been needlessly depleted by an unnecessary and, here, unintended awakening. Operation 310 shows the user pressing and holding the power switch for at least a pre-determined period of time.  When this period exceeds the pre-determined threshold, a sustained wakeup interrupt is generated. operation 312 shows the PMIC 214 receiving the sustained wakeup interrupt.  The wait-for-interrupt circuitry, which has been minimally active, is triggered by the sustained wakeup interrupt and begins the power up of the PMIC 214.  The PMIC 214 powers up the regulators, which provide power to components of the device 102.  Once power is applied to the processor 202, memory 204, device 212, and so forth, the restart of the device begins.  The device is now in an awake mode 314, with the components of the device 102 being active and operational”, col 6 lines 43-63].
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view .

       Claims 18, 20, 21  are rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of Jensen in view of Bajikar  further in view of  Sakai et al. (U.S Patent Application Publication 2013/0227312; hereinafter “Sakai”; Reference cited by applicant)  
      Regarding claim 18, LaMarre discloses, a System comprising [Fig.1]:     
         a second device including a second battery [“information handling system 100”, Fig.1]
            detect, one or more first conditions corresponding to the first device or second device being shipped to a given location [0015; “At block 304, in an embodiment, the battery charge limitation system may instruct the BMU controller to determine the BMU computer readable medium does not contain an internal data record indicating a first power-on event.  This may indicate, in an embodiment, that the information handling system has not yet been shipped to the end user, and/or that the information handling system has not yet undergone any form of quality control”, 0050; “ At block 306, in an embodiment, the BMU controller may receive code instructions of the battery charge limitation system to limit the voltage received by the rechargeable battery such that the percentage value of the charge of the battery does not exceed a first set percentage value charge limit”, 0051; “The second battery charge limit 418 in an embodiment may ( i.e. detecting a condition that the first internal data record is stored and continuing to limit the voltage  until the BMU detects a second internal data record corresponds to a first condition that the device is in a shipping phase) ], other than a location where the first device or second device  is packaged for shipment [” an information handling system may also undergo a storage and/or shipping phase in which the information handling system, having been fully assembled, may be stored for some time prior to shipping to the end customer, and shipped to the end customer.  In some instances, the shipping phase of the information handling system may be protracted, such as, when the end user is geographically located distantly from the manufacturing facility or when the method of shipping is slow like with ocean transit.   ...” 0048]; 
   
        detect, one or more second conditions corresponding to the first device or second device completing shipment to the given location[0048; “In an embodiment, once the end user receives the information handling system, it may be no longer desirable to limit the charge of the rechargeable power to any number below 100%.  As such, in an embodiment, the BMU controller may execute the code instructions of the battery charge limitation system to remove the first battery charge limit, and allow the battery to  ( i.e. detecting a condition that the second internal data record is stored corresponds to a second condition that the shipping  phase is concluded and located at the destination of an end-user) ],
      
        However LaMarre does not expressly disclose, a first device including a first battery, the second battery of the second device adapted to receive a charge from the first battery of the first device; one or more sensors; one or more processors in communication with the one or more sensors and the power supply; detect using the one or more sensors, one or more first conditions , detect using the one or more sensors , one or more second conditions,  the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a 
           In the same field of endeavor (e.g. automatically power down when packaged for shipping and power up when opened by the user to enhance the user experience),     Jensen teaches,  
   one or more sensors [“sensors 334 including a magnetic sensor 336 and/or an accelerometer 338”, 0017];       and 
      one or more processors in communication with the one or more sensors and the power supply [“battery 340 (or other power source)”, 0017], the one or more processors configured to [ “power management module 326,”, 0017; “the power management module 326 can be manifest as firmware and/or on hardware 314, such as on circuitry 328, which can include application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), and/or other circuitry, such as hardware processor 330”, 0018]
      detect, using the one or more sensors, one or more first conditions [“such as where host device 102A and peripheral device 102B are packaged on an assembly line for shipping to a distributer, retailer, and/or end use consumer. Instances Four-Six relate to an un-packaging scenario, such as when the end use consumer un-packages the host and peripheral devices for use. “, 0007, “...the peripheral device can sense a magnet 108 as an indication that the peripheral device is positioned in the protective packaging.  ...”0009; ( i.e. the position of the device indicates that  the device is being packaged and  entering a shipping state);  The peripheral device can be configured to sense when the peripheral device is positioned in the protective packaging and to transition to a ( i.e. a condition with respect to  positioning of the peripheral device corresponding to the shipping state of the device is being detected and then  transitioning to a low power mode)];
       detect, using the one or more sensors, one or more second conditions [“...an un-packaging scenario, such as when the end use consumer un-packages the host and peripheral devices for use. “, 0007;” the user 202 removes the peripheral device 102B from the protective packaging 104.  The peripheral device can automatically sense that it has been removed from the protective packaging and transition from the relatively low power shipping state to a relatively higher power active or user state”, 0011; … The power management module can use removal from the protective packaging (solely or with other parameters) as a trigger to transition to a relatively high power active state.”, 0022; 0025 ; “ …For instance, the acceleration event can be compared to a defined threshold that approximates a user removing the peripheral device from the protective packaging or a profile of the acceleration event can be compared to an expected acceleration profile of a user removing the peripheral device from the protective packaging.”, 0026 ( i.e. comparing acceleration event with a threshold corresponds to the second condition);  0030; “Once the removal from the protective packaging 104 is confirmed (e.g., such as in multi-sensor staged or tiered configurations), the power management module 326 can exit shipping mode and enter normal consumer operation…”, 0031; ( i.e detecting the removal of the device from the protective packaging based on the accelerometer data and the proximity of the device with the magnetic sensor  indicates that the device being located outside the packaging) 
         
        It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre with Jensen. Jensen’s teaching of automatically sensing the device being removed from the protective packaging and transitioning the power mode will significantly enhance the user experience of LaMarre’s system to charge the battery to a full capacity without any affirmative action of a user [0012]. 
     

     However Jensen does not expressly disclose a first device including a first battery,  the second battery of the second device adapted to receive a charge from the first battery of the first device; the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time; and initiate transmission of a charge from the first battery to the second battery in response to detecting the one or more second conditions.  
      In the same field of endeavor (e.g. preventing discharge of a battery caused by a dark current after factory shipment and in the case where the mobile terminal is not used for a relatively long period in a state of the mobile terminal including the battery), 
    Sakai teaches, 
       

      the second battery of the second device adapted to receive a charge from the first battery of the first device [“a load device configured to receive power from the secondary battery;” 0013]
        initiate transmission of a charge from the first battery to the second battery in response to detecting the one or more second conditions [0007; “In the dark-current prevention mode, the battery device 140a prevents a dark current from flowing to the load device 150 in accordance with the control signal from the switch section 130 in the on state.  That is to say, when the switch section 130 is turned on, the battery voltage is directly applied to the gate terminal of the FET 132 through the switch section 130 so that the power source path 144 based on the FET 132 is cut off”, 0037; “When the switch section 130 is turned off, the gate of the FET 132 becomes ground potential, and the FET 132 is turned on.  At this time, if the battery device 140a is normal (that is to say, in a state in which none of over discharge, overcurrent, and overvoltage has occurred), the power source path 144 from the battery device 140a to the load device 150 becomes conductive.  As a result, the mobile terminal changes from the dark-current prevention mode to a normal mode”, 0038; 0042-0043; (i.e. controlling the transmission of charge from the battery device to the load device during the overcharge or over discharge and normal conditions)]. 
      It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view of Jensen with 
         However LaMarre , Jensen, Sakai  does not expressly disclose, the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time. 
        In the same field of endeavor (e.g. implementing sensors for optimal power and performance management for mobile applications when the mobile PC is operable between a normal stationary mode and a navigation mode), Bajikar teaches, the second conditions comprising a change in at least one of light, air pressure, sound, temperature, or vibration levels for at least a threshold amount of time [“.. designated time duration…”, abstract; “with the vibration sensor 220 and the position sensor 230 may be integrated into the chipset 200, or alternatively, may be attached to the chipset 200 as separate components used to trigger entry into a Navigation (mobile) mode from a normal (stationary) mode and exit therefrom”, 0030;    “When a Navigation mode is triggered based on an occurrence of any one of the listed characteristics as described, .. the presence of sustained or sporadic mechanical vibrations of varying magnitude over a certain threshold duration of time, and/or the chance of mechanical shocks from the vibration sensor 220 at block 520, the HDD control logic 240 of the chipset 200 changes the system settings and configurations for operation in a Navigation mode at block 820 “, 0048; (i.e a change in the vibration levels for a threshold amount of time triggers entry from one mode to another mode)]


              Regarding claim 20, Jensen discloses, wherein the one or more processors are further configured to initiate transition of the second device from a low power mode to a high power mode in response to detecting the one or more second conditions [0011; 0022].  
       Regarding claim 21, Jensen discloses wherein automatically transitioning, by the electronic device, to a high power mode [0011; 0022], automatically transitioning after transit is complete but prior to receipt by a consumer [0026-0027; 0084].

         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LaMarre in view of  Jensen in view of Sakai in view of Bajikar as applied to claim 18 further in view of   Lachwani (U.S Patent 8,635,481; Reference cited as prior art in previous office action).
      Regarding claim 19, LaMarre discloses the limitations outlined in claim 18

      Sakai teaches wherein the one or more processors initiate transmission of the charge [0007; 0037-0038; 0042-0043; Fig.4, 5].
        Bajikar teaches  compare  a timeframe during which the one or more processors detects the one or more second conditions to a predetermined threshold[abstract; 0005, 0030; 0048; ( i.e . it is apparent that an amount is compared with a designated time duration to detect the vibration levels sustained for the  designated period of time) , when the timeframe meets the predetermined threshold (“ …a presence of sustained or sporadic mechanical vibrations over a designated time duration and to generate therefrom a vibration signal indicating the presence of sustained or sporadic mechanical vibrations..”, abstract)].
         However LaMarre, Jensen, Sakai, Bajikar does not expressly discloses a memory storing a predetermined threshold. 
       In the same field of endeavor (e.g. minimizing current consumption during shipment or storage of a device by preventing inadvertent device activations), Lachwani teaches,   a memory storing a predetermined threshold [col 7 lines 40-65], 
     Further Lachwani also teaches, wherein the one or more processors are further configured to compare a timeframe to the predetermined time threshold, only when the timeframe meets the predetermined threshold.  [col 2 lines 21-34; “Operation 308 shows the device remaining in power cut off mode.  Here, the power cut off module 104 has disregarded the transient wakeup interrupt resulting from the jolt, due to the fact that the duration of the transient wakeup interrupt was below a pre-determined threshold.  As a 
    It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of LaMarre in view of Jensen in view of Sakai in view of Bajikar with Lachwani. Lachwani’s teaching of comparing the wakeup interrupt with a predetermined threshold will substantially improve LaMarre in view of  Jensen in view of Sakai in view of Bajikar ‘s system by preventing inadvertent device activations and minimizes current consumption during shipment or storage of a device.
  



Response to Arguments
    Applicant’s arguments with respect to claims 1, 11, 18 have been considered but are moot because the arguments do not apply to LaMarre in view of Bajikar (claim 1), LaMarre in view of Jensen in view of Bajikar (Claim 11), LaMarre in view of Jensen in view of Sakai in view of Bajikar references (claim 18) being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckley et al., U.S Patent Application Publication 2007/0154042, teaches systems, assemblies and methods for packaging hearing devices to protect them during shipping and storage
 
Komoni et al., U.S Patent Application Publication 2017/0208426, an electronic device with multiple sensors can report the various sensor readings and measurements using wireless connectivity to a remote computer system operating a sensing as a service platform and a web application. 

       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/GAYATHRI SAMPATH/Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187